Appeal by defendant from a judgment of the County Court, Suffolk County, rendered March 23, 1962 after a jury trial, convicting him of selling and possession of narcotic drugs (P’enal Law, § 1751, subd. 1; § 1751-a, subd. 1), and imposing sentence. Judgment affirmed. Although it was improper for the detective on cross-examination to testify that he recognized as defendant’s trade-mark the tinfoil covering of the packages which defendant had handed to another witness (because from such testimony it could have been inferred that defendant had been guilty of other similar crimes), we are of the opinion that the error should be disregarded for the following reasons: (1) the error was not that of the District Attorney; (2) the Trial Judge gave prompt, clear and adequate instruction to the jury to disregard the detective’s remark and directed the witness not to volunteer testimony; (3) the error was confined to this single, isolated instance; and (4) the error could not have prejudiced the jury in light of the overwhelming evidence of defendant’s guilt (Code Grim. Pro., § 542; People V. Broady, 5 N Y 2d 500; People v. Maries, 6 N Y 2d 67). The other errors claimed are without merit. Beldoek, P. J., Kleinfeld, Christ, Brennan and Hopkins, JJ., concur.